Exhibit 10.1

Execution Version

REDEMPTION AGREEMENT

October 6, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Page

ARTICLE I TRANSACTIONS; CLOSING    2

1.1

  

Redemption

   2

1.2

  

Redemption Consideration

   2

1.3

  

Tax Matters

   5

1.4

  

The Closing

   7 ARTICLE II REPRESENTATIONS AND WARRANTIES OF BPFH AND BPFH LLC    9

2.1

  

Organization and Qualification

   9

2.2

  

Ownership of Interests

   9

2.3

  

Power, Authority and Enforceability

   9

2.4

  

Noncontravention

   10

2.5

  

Government Approval

   10

2.6

  

Broker’s Fees

   11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF WESTFIELD LP    11

3.1

  

Organization

   11

3.2

  

Power, Authority and Enforceability.

   11

3.3

  

Noncontravention

   12

3.4

  

Government Approval

   12

3.5

  

Broker’s Fees

   13 ARTICLE IV PRE-CLOSING COVENANTS    13

4.1

  

Efforts; Consents

   13

4.2

  

Disclosure Generally

   15 ARTICLE V CONDITIONS PRECEDENT TO CLOSING    15

5.1

  

Conditions to Obligations of Westfield LP and WMS LLC

   15

5.2

  

Conditions to Obligations of BPFH and BPFH LLC:

   16 ARTICLE VI TERMINATION    18

6.1

  

Termination of Agreement

   18

6.2

  

Effect of Termination

   18 ARTICLE VII POST-CLOSING COVENANTS    19

7.1

  

Confidentiality

   19

7.2

  

No Amendments of Certain Agreements

   19

7.3

  

Further Assurances

   19 ARTICLE VIII MISCELLANEOUS    20

8.1

  

Press Releases and Announcements

   20

8.2

  

No Third Party Beneficiaries

   20

8.3

  

Survival of Representations, Warranties and Covenants

   20

8.4

  

Limitations

   20

 

- i -



--------------------------------------------------------------------------------

8.5

  

Action to be Taken by Affiliates

   20

8.6

  

Entire Agreement

   20

8.7

  

Succession and Assignment

   20

8.8

  

Counterparts, Facsimile Signatures

   21

8.9

  

Headings

   21

8.10

  

Notice

   21

8.11

  

Governing Law

   22

8.12

  

Amendments and Waivers

   22

8.13

  

Severability

   22

8.14

  

Expenses

   22

8.15

  

Specific Performance

   23

8.16

  

Submission to Jurisdiction

   23

8.17

  

WAIVER OF JURY TRIAL

   23

8.18

  

Construction

   23

8.19

  

Incorporation of Exhibits, Schedule and Certificates

   24

Exhibits and Schedules

 

Exhibit A – Form of Note Exhibit B – Form of Third Amended and Restated Limited
Partnership Agreement of Westfield LP Exhibit C – Press Release Exhibit D – Form
of Release of BPFH LLC Exhibit E – Form of Promissory Note for Messrs. Muggia
and Strobeck Schedule I – Wire Instructions Schedule II – Post-Closing Operating
Covenants Schedule III – Distributions and Allocations with Respect to
Pre-Closing Periods Schedule IV – Post-Closing Cooperation

 

- ii -



--------------------------------------------------------------------------------

REDEMPTION AGREEMENT

THIS REDEMPTION AGREEMENT (this “Agreement”), dated the 6th day of October,
2009, is entered into by and among Boston Private Financial Holdings, Inc., a
Massachusetts corporation (“BPFH”), BPFH Manager, L.L.C., a Delaware limited
liability company (“BPFH LLC”), Westfield Capital Management Company, L.P., a
Delaware limited partnership (“Westfield LP”), and WMS General Partner LLC, a
Delaware limited liability company (“WMS LLC”). The foregoing parties to this
Agreement are each a “Party” and collectively, the “Parties.”

INTRODUCTION

1. Contemporaneous with signing this Agreement, WMS LLC, BPFH LLC and WMS
Management LLC is entering into that certain Second Amended and Restated Limited
Partnership Agreement of Westfield LP, dated the date hereof (the “Current
Partnership Agreement”), which amends and restates that certain Amended and
Restated Limited Partnership Agreement of Westfield LP, dated as of June 30,
2008 (the “2008 Partnership Agreement”).

2. Contemporaneous with signing this Agreement, William A. Muggia and Matthew W.
Strobeck are lending to Westfield LP $3.0 million and $1.0 million,
respectively, in accordance with the form of promissory note attached hereto as
Exhibit E.

3. BPFH is the sole member, and owns beneficially and of record all of the
outstanding limited liability company interests (the “BPFH LLC Interests”), of
BPFH LLC.

4. BPFH LLC is a general partner, and owns beneficially and of record the BPFH
General Partner Interest (as such term is defined in the Current Partnership
Agreement) of Westfield LP (the “BPFH GP Interest”).

5. WMS LLC is a general partner, and owns beneficially and of record its General
Partner Interest (as such term is defined in the Current Partnership Agreement)
of Westfield LP.

6. BPFH LLC, WMS LLC and Westfield LP desire that Westfield LP redeem the entire
BPFH GP Interest from BPFH LLC in exchange for payments pursuant to Section 736
of the Internal Revenue Code of 1986, as amended (the “Code”), as described in
this Agreement and on the terms and conditions set forth in this Agreement (the
“Redemption”) and that WMS LLC become the sole general partner of Westfield LP.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

TRANSACTIONS; CLOSING

1.1 Redemption. Upon and subject to the terms and conditions of this Agreement,
at the closing of the transactions contemplated by this Agreement (the
“Closing”), the Redemption and the other transactions contemplated by this
Agreement to occur at the Closing shall be effected.

1.2 Redemption Consideration. The consideration to be paid by Westfield LP to
BPFH LLC in exchange for the complete redemption of the BPFH GP Interest shall
be as follows:

(a) $2.0 million paid by Westfield LP to BPFH LLC on the date of this Agreement
via wire transfer of immediately available funds to the account and in
accordance with the instructions set forth on Schedule I attached hereto. BPFH
LLC will separately acknowledge receipt of the foregoing amount;

(b) $2.0 million to be paid by Westfield LP to BPFH LLC on or before October 31,
2009 via wire transfer of immediately available funds to the account and in
accordance with the instructions set forth on Schedule I attached hereto. The
amounts required to paid pursuant to Section 1.2(a) and this Section 1.2(b) are
together the “Advanced Closing Date Payments” and shall be repaid by BPFH LLC to
Westfield LP to the extent set forth in Section 6.2;

(c) $50.0 million in cash to be paid by Westfield LP to BPFH LLC at the Closing
(the “Closing Date Payment”);

(d) At Westfield LP’s discretion, either (i) a promissory note to be issued by
Westfield LP to BPFH LLC at the Closing in the original principal amount of
$5.0 million as more fully described in Section 1.4(b)(v) below (the “Note”) or
(ii) $4.5 million in cash to be paid by Westfield LP to BPFH LLC at the Closing;
and

(e) For each calendar year (or relevant portion thereof) during the period
commencing on the Closing Date (as defined below) and continuing through (x) the
eighth anniversary of the Closing Date or (y) such later date as may be required
to ensure payment of any Excess Share under the next sentence of this
Section 1.2(e) or (z) such earlier date as of which no further Revenue Share is
due pursuant to Section 1.2(e)(v) (the “Eight Year Term”), an amount equal to
the greater of (1) 12.5% of the Gross Revenue (as defined below) of Westfield LP
for such calendar year (or relevant portion thereof) and (2) $5,600,000 (pro
rated for any relevant portion of such calendar year); provided, however, that
in no event shall BPFH LLC be entitled to receive pursuant to this
Section 1.2(e) for such calendar year (or relevant portion thereof) an amount
that is greater than $11,625,000 (pro rated for any relevant portion of such
calendar year) plus the amount of any Excess Share to be added to the amount
payable to BPFH LLC pursuant to clause B of this Section 1.2(e) with respect to
any prior year (or relevant portion thereof). Notwithstanding the foregoing,
(A) in the event that the amount payable to BPFH LLC under this Section 1.2(e)
for any calendar year (or relevant portion thereof) during which BPFH is, for
any portion of such calendar year, subject to the United States Department of
Treasury’s Troubled Asset Relief Program under the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009, and clarified pursuant to 31 C.F.R. Part 30, a Regulation
promulgated by the United States Department of Treasury (such legislation and
regulations collectively, “TARP”) exceeds 49.9% of the amount of Net Income (as
defined in the Current Partnership Agreement) of Westfield LP for such calendar
year (pro

 

- 2 -



--------------------------------------------------------------------------------

rated for any relevant portion thereof) (any such excess amount under the
“Excess Share”), the amount payable to BPFH LLC under this Section 1.2(e) for
such calendar year (or relevant portion thereof) shall be reduced by the amount
of such Excess Share and (B) the amount payable to BPFH LLC under this
Section 1.2(e) in the next calendar year (or relevant portion thereof) shall be
increased by the amount of any such Excess Share (but, for avoidance of doubt,
shall only be paid to BPFH LLC in such year to the extent permitted under clause
(A) hereof); provided, however, that if an Excess Share is carried forward to
any calendar year (or relevant portion thereof) during which BPFH is not subject
TARP for the entire calendar year, (I) the amount of such Excess Share that may
be paid to BPFH LLC in such calendar year (or relevant portion thereof) shall be
limited to an amount that does not exceed 100% of the Net Income (as defined in
the Current Partnership Agreement) of Westfield LP for such calendar year (pro
rated for any relevant portion thereof), and (II) any amount of such Excess
Share not paid to BPFH LLC for such calendar year as a result of the limitation
in clause (I) shall be treated as an Excess Share and shall carry forward and be
paid to BPFH LLC in the succeeding calendar year (or relevant portion thereof)
but shall only be paid to BPFH LLC to the extent permitted under clause
(I) hereof. The Parties acknowledge and agree that the adjustments required by
clauses (A), (B), (I) and (II) of this Section 1.2(e) are intended to ensure
that, to the maximum extent possible, the aggregate payments to BPFH LLC under
this Section 1.2(e) are the same as they would have been if clauses (A) and
(B) were not contained in this Agreement and that in no event shall BPFH LLC
receive a payment with respect to any calendar year (or portion thereof) during
which BPFH is subject to TARP that exceeds 49.9% of the amount of Net Income of
Westfield LP for such calendar year (pro rated for any relevant portion thereof)
or a payment attributable to an Excess Share carryforward in any calendar year
in which BPFH is not subject to TARP that exceeds 100% of the Net Income of
Westfield LP for such calendar year (pro rated for any relevant portion
thereof). “Gross Revenue” shall mean, subject to the provisions of
Section 1.2(e)(iv), the gross revenue from operations of Westfield LP as
determined for the applicable period in accordance with the accounting methods,
treatments, principles and procedures used in the preparation of the financial
statements for the calendar year ended December 31, 2008. The right of BPFH LLC
to distributions set forth in this Section 1.2(e) is the “Revenue Share.”

(i) From and after the Closing Date, Westfield LP shall make cash distributions
to BPFH LLC with respect to the Revenue Share on a quarterly basis as follows:

(A) Subject to Section 1.2(e)(iii), with respect to each calendar quarter during
the Eight Year Term, based on the unaudited financial statements for such
calendar quarter and all prior calendar quarters for such calendar year prepared
in accordance with the Amended Partnership Agreement (as defined below),
Westfield LP shall distribute to BPFH LLC an amount calculated by:
(I) determining Westfield LP’s Gross Revenue and Net Income for the calendar
year through the end of the relevant calendar quarter; (II) with respect to each
calendar quarter other than each final calendar quarter of a calendar year
during the Eight Year Term, annualizing such amounts; (III) determining the
amount that would be distributable to BPFH LLC pursuant to this Section 1.2(e)
(for avoidance of doubt, taking into account the limitations and adjustments
required under clauses (A) and (B) or (I) and (II) of Section 1.2(e)) if such
annualized or annual (as applicable) Gross Revenue and Net Income were the Gross
Revenue and Net Income for the entire calendar year; (IV) multiplying such
amount by a fraction the numerator of which is the number of calendar quarters
of such calendar year that have

 

- 3 -



--------------------------------------------------------------------------------

elapsed and the denominator of which is four (4); (V) with respect to each
calendar quarter other than each final calendar quarter of a calendar year,
multiplying such amount by 90%; and (VI) subtracting the amount distributed to
BPFH LLC pursuant to this Section 1.2(e) for all prior calendar quarters of such
calendar year. Each such amount shall be distributed within twenty (20) days, or
as soon thereafter as cash is available, after the end of each of the first
three calendar quarters, but not later than sixty (60) days after the end of
each of the first three calendar quarters of each calendar year within the Eight
Year Term.

(B) After the end of each calendar year during the Eight Year Term, based on the
audited financial statements prepared in accordance with the Amended Partnership
Agreement, no later than one hundred twenty (120) days after the end of such
calendar year, Westfield LP shall distribute to BPFH LLC the balance of any
amounts distributable to BPFH LLC pursuant to this Section 1.2(e) for such
calendar year.

(ii) In the event that the amount distributed to BPFH LLC pursuant to
Section 1.2(e)(i)(A) for any calendar year exceeds the amount distributable to
it for such calendar year pursuant to Section 1.2(e)(i)(A), BPFH LLC shall
recontribute the excess to Westfield LP within 10 days after the receipt of
written notice from Westfield LP of the amount of the excess distribution;
provided, however, that if Westfield has provided a Pre-Payment Notice (as
defined below) to BPFH LLC at any time during the Eight Year Term, BPFH LLC
shall not be required to recontribute to Westfield LP pursuant to this
Section 1.2(e)(ii) any amounts distributed to it in respect of the Revenue Share
for the calendar year (or relevant portion thereof) during the Eight Year Term
to which such Pre-Payment Notice applies to the extent that such amounts are
less than the amount set forth in such Pre-Payment Notice. Notwithstanding the
proviso in the immediately preceding sentence or any other provision in this
Agreement, in the event that the cumulative amount paid to BPFH LLC pursuant to
this Section 1.2(e) (including any amounts paid pursuant to Section 1.2(e)(v))
result in the NPV of the Aggregate Revenue Share (as defined below) being in
excess of $62.0 million, BPFH LLC shall recontribute the excess to Westfield LP
within 10 days after the receipt of written notice from Westfield LP of the
amount of the excess distribution. In the event that the amount distributed to
BPFH LLC pursuant to Section 1.2(e)(i)(A) for any calendar year is less than the
amount distributable to it for such calendar year pursuant to
Section 1.2(e)(i)(A), Westfield LP shall distribute the shortfall to BPFH LLC
within ten (10) days after the determination of the amount of the shortfall
distribution.

(iii) For the calendar quarter and the calendar year in which the Closing Date
and the expiration of the Eight Year Term occur, respectively, the distributions
to which BPFH LLC would have otherwise been entitled pursuant to this
Section 1.2(e) shall be calculated on a pro rata basis based on the actual
number of days in such calendar quarter or calendar year, as applicable, that
are part of the Eight Year Term. Without limiting the generality of the
foregoing, (A) the amounts calculated pursuant to Section 1.2(e)(i) shall be
adjusted to reflect the actual number of days for the applicable calendar
quarter and calendar year, that are part of the Eight Year Term, and (B) the
determinations made pursuant to Section 1.2(e)(i)(A)(I) shall be made only for
calendar quarters some or all which are within the Eight Year Term.

(iv) Notwithstanding any other provision of this Agreement, the Current
Partnership Agreement or the Amended Partnership Agreement, (A) income from

 

- 4 -



--------------------------------------------------------------------------------

investments (including cash) and proceeds from a refinancing, Company Sale (as
defined in the Amended Partnership Agreement), transfer of all or a portion of
the assets or business of Westfield LP or other capital transaction shall not
constitute Gross Revenue of Westfield LP for purposes of this Section 1.2(e) and
(B) no refinancing, Company Sale or transfer of all or any portion of the assets
or business of Westfield LP shall have the effect of reducing or increasing the
amount resulting from the percentage of Gross Revenue receivable by BPFH LLC
pursuant to this Section 1.2(e) during the Eight Year Term and provision shall
be made in connection with any such event to ensure the continuation of the
benefits of this Section 1.2(e) and Section 7.2 to BPFH LLC from any and all
owners of any and all portion of the business currently conducted by Westfield
LP. Upon the request of Westfield LP or BPFH LLC during the Eight Year Term, the
Parties shall in good faith seek to agree upon the then fair value of the
Revenue Share at which Westfield LP will redeem the Revenue Share from BPFH LLC.

(v) Notwithstanding the proviso in the first sentence of Section 1.2(e) but
subject to the second sentence of Section 1.2(e), Westfield LP may, in its
discretion and upon 10 days’ written notice to BPFH LLC (each, a “Pre-Payment
Notice”), increase the amount distributed or to be distributed to BPFH LLC for
any calendar year (or relevant portion thereof) during the Eight Year Term to an
amount that is greater than the amount that would otherwise be due under this
Section 1.2(e). Accordingly, notwithstanding any other provision of this
Agreement, if payments made with respect to the Revenue Share (including any
payments made pursuant to one or more Pre-Payment Notices) result in aggregate
payments to BPFH LLC in respect of the Revenue Share with a total net present
value as of the Closing Date, calculated as provided below (the “NPV of
Aggregate Revenue Share”), equal to or in excess of $62.0 million, then no
further amounts shall be due or payable to BPFH LLC under this Section 1.2(e).
For these purposes the “net present value” of each payment to BPFH LLC with
respect to the Revenue Share (including any payment pursuant to one or more
Pre-Payment Notices) shall be (Rt)/(1 + i)t , where:

t - the time of each payment as measured in the number of years (including
partial years) after the Closing Date;

i - the discount rate of 10% per annum; and

Rt - each Revenue Share payment;

and the NPV of Aggregate Revenue Share shall be the sum of all such net present
values

1.3 Tax Matters.

(a) Partner Status. The Parties acknowledge and agree that solely for federal
and state income tax purposes, BPFH LLC shall be considered a partner of
Westfield LP until it has received the last payment to which it is entitled
pursuant to Section 1.2(e) and shall not be treated as a partner for any other
purpose or any other period.

(b) Treatment of Payments. The Parties acknowledge and agree that amounts paid
or distributed (or deemed paid or distributed pursuant to Section 752 of the
Code) to BPFH LLC as a result of the transactions that are the subject of this
Agreement shall be treated as follows for federal income tax purposes:

(i) Amounts distributed pursuant to Section 1.2(e) shall be treated as a
distributive share of Westfield LP’s income pursuant to Section 736(a)(1) of the
Code; provided, however, that for any Fiscal Year (or applicable portion
thereof) in which the amount distributable pursuant to such section exceeds the
Net Income of Westfield LP for such year, to the extent appropriate, such excess
shall be treated as a “guaranteed payment” pursuant to Section 736(a)(2) of the
Code, as determined under Treasury Regulations Section 1.707-1(c); and

 

- 5 -



--------------------------------------------------------------------------------

(ii) Amounts paid or payable to BPFH LLC pursuant to Sections 1.2(a) through
(d) and pursuant to the Note plus any amount deemed distributed to BPFH LLC
pursuant to Section 752(b) of the Code as a result of a decrease in its share of
Westfield LP’s liabilities shall be treated as a combination of (A) “guaranteed
payments” pursuant to Section 736(a)(2) of the Code and (B) payments made in
exchange for BPFH LLC’s interest in the property of Westfield LP pursuant to
Section 736(b) of the Code. For this purpose, the Parties agree that as of the
Closing Date, BPFH LLC’s interest in the assets of Westfield LP (and thus the
amount of payments and deemed payments treated as payments under Section 736(b)
of the Code) shall equal the sum of (X) the amount that BPFH LLC would be
distributed under the Current Partnership Agreement if Westfield LP sold all of
its assets at their fair market values, paid its liabilities and liquidated and
(Y) BPFH LLC’s allocable share of Westfield LP’s liabilities as determined
pursuant to Section 752 of the Code. The Parties further agree that the fair
market value of each asset of Westfield LP on the Closing Date shall equal such
asset’s adjusted basis for federal income tax purposes on such date. All other
amounts described in this paragraph shall be considered to be “guaranteed
payments” pursuant to Section 736(a)(2) of the Code. In accordance with Treasury
Regulation Section 1.736-1(b)(5)(iii), the Parties agree that any amounts paid
to BPFH LLC that are described in this paragraph (ii) shall be treated first, as
payments described in Section 736(b) of the Code to the extent of the amount
allocated to such payment pursuant to this paragraph (ii), and then as payments
described in Section 736(a)(2) of the Code. With respect to any payments to be
made to BPFH LLC pursuant to the Note, the Parties agree that no more than $4.5
million shall be treated as a guaranteed payment that has accrued as of or prior
to the Closing Date.

(c) Allocations of Net Income and Net Loss. For each calendar year or portion
thereof during the Eight Year Term, except as may be required by law, BPFH LLC
shall only be allocated an amount of Net Income (as defined in the Amended
Partnership Agreement) (or any items thereof) from Westfield LP equal to the
amount distributable to it pursuant to Section 1.2(e) for such period and shall
not be allocated any share of Westfield LP’s Net Loss (as defined in the Amended
Partnership Agreement) or items thereof.

(d) Westfield LP shall adjust the Capital Accounts of its Partners (as such
terms are defined in the Current Partnership Agreement) pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) in connection with the Redemption. The
Parties agree that as a result of such adjustment, the Capital Account balance
of BPFH LLC shall equal the sum of (A) amounts distributable to it pursuant to
Schedule III hereof for the Short Year (as defined in such Schedule III) and
(B) the amount of payments, if any, to be made to BPFH LLC after the Closing

 

- 6 -



--------------------------------------------------------------------------------

that are characterized as payments under Section 736(b) of the Code pursuant to
Section 1.3(b)(ii) hereof; and shall not exceed 49.9% of the Capital Accounts of
the Partners, as so adjusted. Within thirty days following the end of the 2009
calendar year (or as soon thereafter as reasonably practicable), WMS LLC shall
prepare, or cause to be prepared, and shall deliver to BPFH LLC a schedule
setting forth the Partners’ respective Capital Account balances as of the
Closing.

1.4 The Closing.

(a) Time and Location. If this Agreement has not been earlier terminated in
accordance with Section 6.1, the Closing shall take place at the offices of
Wilmer Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston,
Massachusetts, commencing at 10:00 a.m., local time, on Tuesday, December 1,
2009 (or such earlier date after the date hereof as determined by Westfield LP),
or if on such date, all of the conditions to the obligations of the Parties to
consummate the transactions contemplated hereby have not been satisfied or
waived by the applicable Parties, then on such mutually agreeable later date as
soon as practicable after (but in no event more than three business days after)
the first date on which the conditions to the obligations of the Parties to
consummate the transactions contemplated hereby have been satisfied or waived by
the applicable Parties (the “Closing Date”). The Parties agree that the
transactions contemplated by this Agreement shall be deemed to occur immediately
upon the close of business on the day immediately prior to the Closing Date, and
such day shall also be the date for purposes of maintaining Westfield LP’s
capital accounts, and for federal, state and local income tax purposes. The
Parties contemplate that they will execute a considerable number of documents
required to be delivered at the Closing prior to the Closing Date but none of
such documents shall be deemed to be delivered until the Closing Date, and each
of such documents shall be effective only upon the Closing and shall be null and
void automatically upon the termination of this Agreement in accordance with
Section 6.1.

(b) Actions at the Closing. At the Closing:

(i) The post-Closing operating covenants set forth in Schedule II attached
hereto shall be effective in accordance with their terms;

(ii) Westfield LP shall be obligated to make distributions to BPFH LLC and WMS
Management LLC in accordance with Schedule III attached hereto.

(iii) The entire BPFH GP Interest shall be redeemed by Westfield LP and as such,
BPFH LLC shall no longer be the beneficial or record owner of the BPFH GP
Interest and shall be released from its obligations related thereto by execution
and delivery to BPFH LLC at the Closing of a Release in the form of Exhibit D
attached hereto. BPFH LLC hereby irrevocably constitutes and appoints Wilmer
Cutler Pickering Hale and Dorr LLP to reflect the redemption of the BPFH GP
Interest on the books of Westfield LP at the Closing, with full power of
substitution in the premises.

(iv) Westfield LP shall pay to BPFH LLC the Closing Date Payment via wire
transfer of immediately available funds to the account and in accordance with
the instructions set forth on Schedule I attached hereto (or such other account
designated in writing by BPFH LLC at least five (5) business days prior to the
Closing Date).

 

- 7 -



--------------------------------------------------------------------------------

(v) Westfield LP shall, in its discretion, either (x) pay to BPFH LLC $4.5
million via wire transfer of immediately available funds to the account and in
accordance with the instructions set forth on Schedule I attached hereto (or
such other account designated in writing by BPFH LLC at least five (5) business
days prior to the Closing Date) or (y) issue the Note to BPFH LLC in the form
attached hereto as Exhibit A, with such changes in form as noted therein.

(vi) BPFH LLC shall become entitled to the Revenue Share in accordance with
Section 1.2(e) of this Agreement.

(vii) Westfield LP and BPFH LLC shall execute and deliver a subordination
agreement with the lender(s) providing the financing to Westfield LP in
satisfaction of the condition precedent to the Closing set forth in
Section 5.1(e) in order to implement the subordination of the Note which
subordination agreement shall be in such form and have such terms and conditions
as are mutually acceptable to the parties thereto and in any event shall be on
commercially reasonable terms customary for a short-term seller financing
transaction of this type.

(viii) BPFH LLC and WMS LLC shall execute and deliver to the other Parties the
Third Amended and Restated Limited Partnership Agreement of Westfield LP, in the
form attached hereto as Exhibit B (the “Amended Partnership Agreement”).

(ix) BPFH and BPFH LLC shall deliver (or cause to be delivered) to Westfield LP
the various certificates, instruments and documents required to be delivered
under Section 5.1.

(x) Westfield LP and WMS LLC shall deliver (or cause to be delivered) to BPFH
the various certificates, instruments and documents required to be delivered
under Section 5.2.

(xi) BPFH shall deliver (or cause to be delivered) to Westfield LP certificates
of good standing in Delaware for BPFH LLC and in The Commonwealth of
Massachusetts for each of BPFH and BPFH LLC, each dated as of a date not earlier
than ten (10) days prior to the Closing Date.

(xii) Westfield LP shall deliver (or cause to be delivered) to BPFH certificates
of good standing in Delaware for each of Westfield LP and WMS LLC and in The
Commonwealth of Massachusetts for each of Westfield LP and WMS LLC, each dated
as of a date not earlier than ten (10) days prior to the Closing Date.

(xiii) BPFH LLC and WMS LLC and Westfield LP shall execute and deliver to each
other a cross-receipt evidencing the transactions referred to above.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF BPFH AND BPFH LLC

BPFH and BPFH LLC jointly and severally represent and warrant to Westfield LP
and WMS LLC that the statements contained in this Article II are true and
correct as of the date of this Agreement and, pursuant to Section 5.1(a), shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties are true and correct as of such
date).

2.1 Organization and Qualification.

(a) BPFH LLC is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and is in good standing
as a foreign organization in The Commonwealth of Massachusetts.

(b) BPFH is a corporation duly organized, validly existing and in good standing
under the laws of The Commonwealth of Massachusetts.

2.2 Ownership of Interests.

(a) BPFH owns beneficially and of record all of the BPFH LLC Interests, which
are so owned free and clear of (i) all Liens (as defined below) (other than
transfer restrictions under the limited liability company agreement of BPFH
LLC), and (ii) agreements in respect of, or limitations on, BPFH’s voting
rights. The BPFH LLC Interests are duly authorized, validly issued and free of
preemptive rights. For purposes of this Agreement, “Lien” means any mortgage,
security interest, pledge, lien, charge or encumbrance of any nature other than
transfer restrictions under applicable securities laws.

(b) BPFH LLC owns beneficially and of record the BPFH GP Interest free and clear
of (i) all Liens (other than transfer restrictions under the Current Partnership
Agreement), and (ii) agreements in respect of, or limitations on, voting (other
than as set forth in the Current Partnership Agreement). At the Closing, BPFH
will convey to Westfield LP, via the Redemption, good title to the BPFH GP
Interest, free and clear of (i) all Liens (other than transfer restrictions
under the Amended Partnership Agreement), and (ii) agreements in respect of, or
limitations on, voting (other than as set forth in the Amended Partnership
Agreement).

2.3 Power, Authority and Enforceability.

(a) Each of BPFH and BPFH LLC has all requisite entity power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery of this Agreement by BPFH and BPFH LLC and the
performance by them of their respective obligations hereunder and the
consummation by them of the transactions contemplated hereby have been duly and
validly authorized by all necessary entity action on their part. This Agreement
has been duly and validly executed and delivered by BPFH and BPFH LLC and,
assuming this Agreement constitutes a valid and binding obligation of Westfield
LP, constitutes valid and binding obligations of BPFH and BPFH LLC, enforceable
against BPFH and BPFH LLC in accordance with its terms, except as enforcement
hereof may be

 

- 9 -



--------------------------------------------------------------------------------

limited by general principles of equity, whether applied in a court of law or a
court of equity, and by bankruptcy, insolvency, fraudulent transfer,
reorganization, remediation and similar laws affecting creditors’ rights and
remediation generally.

(b) BPFH LLC has all requisite limited liability company power and authority to
execute and deliver the Current Partnership Agreement and the Amended
Partnership Agreement and to perform its obligations thereunder. The execution
and delivery of the Current Partnership Agreement and the Amended Partnership
Agreement by BPFH LLC in accordance with this Agreement and the performance by
it of its obligations thereunder have been duly and validly authorized by all
necessary limited liability company action on its part. The Current Partnership
Agreement was duly and validly executed and delivered by BPFH LLC and, assuming
the Current Partnership Agreement constitutes valid and binding obligations of
the other parties thereto, constitutes a valid and binding obligation of BPFH
LLC, enforceable against BPFH LLC in accordance with its terms, except as
enforcement thereof may be limited by general principles of equity, whether
applied in a court of law or a court of equity, and by bankruptcy, insolvency,
fraudulent transfer, reorganization, remediation and similar laws affecting
creditors’ rights and remediation generally. When executed and delivered by BPFH
LLC at the Closing in accordance with this Agreement, the Amended Partnership
Agreement shall be duly and validly executed and delivered by BPFH LLC and,
assuming the Amended Partnership Agreement constitutes valid and binding
obligations of the other parties thereto, shall constitute a valid and binding
obligation of BPFH LLC, enforceable against BPFH LLC in accordance with its
terms, except as enforcement thereof may be limited by general principles of
equity, whether applied in a court of law or a court of equity, and by
bankruptcy, insolvency, fraudulent transfer, reorganization, remediation and
similar laws affecting creditors’ rights and remediation generally.

2.4 Noncontravention. The execution and delivery of this Agreement by BPFH and
BPFH LLC does not, and the consummation by BPFH and BPFH LLC of the transactions
contemplated by this Agreement shall not, conflict with, or result in any
violation, breach or termination of, (i) any provision of their respective
organizational documents or (ii) any Applicable Law (as defined below)
applicable to BPFH or BPFH LLC. Neither BPFH nor BPFH LLC is a party to, subject
to or bound by any agreement or any judgment, order, writ, prohibition,
injunction or decree of any Governmental Entity (as defined below) which would
prevent the execution or delivery by either BPFH or BPFH LLC of, or the
performance by BPFH or BPFH LLC of their respective obligations under, this
Agreement. “Applicable Law” means applicable federal or state securities laws or
any other applicable material domestic or foreign federal, state or local
statute, law, ordinance, principle of common law, code, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment,
decree, policy, guideline or other requirement (including those of any
Governmental Entity).

2.5 Government Approval. Subject to filings that are not required to be made
until after the Closing, no consent, approval, license, permit, order or
authorization of, or registration, declaration, notice or filing with, any
court, arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority, agency or instrumentality or office of the
foregoing (a “Governmental Entity”) is required by or with respect to either
BPFH or BPFH LLC in connection with the execution and delivery of this Agreement
by either BPFH or BPFH LLC, or the consummation by BPFH and BPFH LLC of the
transactions contemplated by this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

2.6 Broker’s Fees. Neither Westfield LP nor WMS LLC is obligated to pay any
broker’s, finder’s, financial advisor’s or other similar fee or commission to
any agent, broker, investment banker, financial advisor or other firm or person
in connection with any of the transactions contemplated by this Agreement as a
result of any action, agreement or commitment of BPFH or BPFH LLC or any of
their respective Affiliates (other than WMS LLC or Westfield LP) in connection
with any of the transactions contemplated by this Agreement. “Affiliate” means
any person controlling, controlled by or under common control with the relevant
person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF WESTFIELD LP

Westfield LP and WMS LLC jointly and severally represent and warrant to BPFH and
BPFH LLC that the statements contained in this Article III are true and correct
as of the date of this Agreement and, pursuant to Section 5.2(a), as of the
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties are true and correct as of such date).

3.1 Organization.

(a) Westfield LP is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware and is in good standing
as a foreign organization in The Commonwealth of Massachusetts.

(b) WMS LLC is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and is in good standing
as a foreign organization in The Commonwealth of Massachusetts.

3.2 Power, Authority and Enforceability.

(a) Westfield LP has all requisite limited partnership power and authority to
execute and deliver this Agreement and the Note and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement by
Westfield LP and the performance by it of its obligations hereunder and the
consummation by it of the transactions contemplated by this Agreement have been
duly and validly authorized by all necessary limited partnership action on its
part. This Agreement has been duly and validly executed and delivered by
Westfield LP and, assuming this Agreement constitutes the valid and binding
agreement of BPFH and BPFH LLC, constitutes a valid and binding obligation of
Westfield LP, enforceable against Westfield LP in accordance with its terms,
except as enforcement hereof may be limited by general principles of equity,
whether applied in a court of law or a court of equity, and by bankruptcy,
insolvency, fraudulent transfer, reorganization, remediation and similar laws
affecting creditors’ rights and remediation generally.

(b) WMS LLC has all requisite limited liability company power and authority to
execute and deliver the Current Partnership Agreement and the Amended
Partnership Agreement

 

- 11 -



--------------------------------------------------------------------------------

and to perform its obligations thereunder. The execution and delivery of the
Current Partnership Agreement and the Amended Partnership Agreement by WMS LLC
in accordance with this Agreement and the performance by it of its obligations
thereunder have been duly and validly authorized by all necessary limited
liability company action on its part. The Current Partnership Agreement was duly
and validly executed and delivered by WMS LLC and, assuming the Current
Partnership Agreement constitutes a valid and binding obligation of the other
parties thereto, constitutes a valid and binding obligation of WMS LLC,
enforceable against WMS LLC in accordance with its terms, except as enforcement
thereof may be limited by general principles of equity, whether applied in a
court of law or a court of equity, and by bankruptcy, insolvency, fraudulent
transfer, reorganization, remediation and similar laws affecting creditors’
rights and remediation generally. When executed and delivered by WMS LLC at the
Closing in accordance with this Agreement, the Amended Partnership Agreement
shall be duly and validly executed and delivered by WMS LLC and, assuming the
Amended Partnership Agreement constitutes a valid and binding obligation of the
other parties thereto, shall constitute a valid and binding obligation of WMS
LLC, enforceable against WMS LLC in accordance with its terms, except as
enforcement thereof may be limited by general principles of equity, whether
applied in a court of law or a court of equity, and by bankruptcy, insolvency,
fraudulent transfer, reorganization, remediation and similar laws affecting
creditors’ rights and remediation generally.

(c) The issuance, sale and delivery of the Note by Westfield LP in accordance
with this Agreement and the performance by it of its obligations thereunder have
been duly authorized by all necessary limited partnership action on its part.
When executed and delivered by Westfield LP at the Closing in accordance with
this Agreement, the Note shall be duly and validly executed and delivered by
Westfield LP and shall constitute a valid and binding obligation of Westfield
LP, enforceable against Westfield LP in accordance with its terms, except as
enforcement thereof may be limited by general principles of equity, whether
applied in a court of law or a court of equity, and by bankruptcy, insolvency,
fraudulent transfer, reorganization, remediation and similar laws affecting
creditors’ rights and remediation generally.

3.3 Noncontravention. The execution and delivery of this Agreement by Westfield
LP and WMS LLC does not, and the consummation by Westfield LP and WMS LLC of the
transactions contemplated by this Agreement shall not, conflict with, or result
in any violation, breach or termination of, (i) any provision of the Current
Partnership Agreement or the Certificate of Limited Partnership of Westfield LP,
(ii) any Applicable Law applicable to Westfield LP or (iii) subject to obtaining
consents as contemplated by Section 4.1(c), any investment management, advisory
or sub-advisory contract between Westfield LP and any of its clients. Neither
Westfield LP nor WMS LLC is a party to, subject to or bound by any agreement or
any judgment, order, writ, prohibition, injunction or decree of any Governmental
Entity which would prevent the execution or delivery by Westfield LP or WMS LLC
of, or the performance by Westfield LP or WMS LLC of their respective
obligations under, this Agreement.

3.4 Government Approval. Subject to filings that are not required to be made
until after the Closing, no consent, approval, license, permit, order or
authorization of, or registration, declaration, notice or filing with, any
Governmental Entity is required by or with respect to Westfield LP in connection
with the execution and delivery of this Agreement by Westfield LP or the
consummation by Westfield LP of the transactions contemplated by this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

3.5 Broker’s Fees. Neither BPFH nor BPFH LLC is obligated to pay any broker’s,
finder’s, financial advisor’s or other similar fee or commission to any agent,
broker, investment banker, financial advisor or other firm or person in
connection with any of the transactions contemplated by this Agreement as a
result of any action, agreement or commitment of Westfield LP or WMS LLC or any
of their respective Affiliates (other than BPFH or BPFH LLC) in connection with
any of the transactions contemplated by this Agreement.

ARTICLE IV

PRE-CLOSING COVENANTS

4.1 Efforts; Consents.

(a) During the period from the date of this Agreement to and including the
Closing (or such earlier date as this Agreement may be terminated in accordance
with Section 6.1), each Party shall use commercially reasonable efforts to
(i) take, or cause to be taken, all actions, and do, or cause to be done, and to
assist and cooperate with the other Parties in doing or causing to be done, all
things necessary, proper or advisable for such Party to consummate and make
effective the transactions contemplated hereby as promptly as practicable,
(ii) as promptly as practicable, obtain from any Governmental Entity or any
other third party any consents, licenses, permits, waivers, approvals,
authorizations, or orders, and make any notices required to be obtained or made
by such Party in connection with the authorization, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
(iii) as promptly as practicable, make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement required
with respect to such Party under any Applicable Law, and (iv) execute or deliver
any additional instruments necessary for such Party to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement. The Parties shall cooperate with each other in connection with the
making of all such filings and obtaining such consents, licenses, permits,
waivers, approvals, authorization and orders, including providing copies of all
such documents to the non-filing or non-obtaining Party and its advisors prior
to filing or use and, if requested, accepting all reasonable additions,
deletions or changes suggested in connection therewith.

(b) During the period from the date of this Agreement to and including the
Closing (or such earlier date as this Agreement may be terminated in accordance
with Section 6.1), Westfield LP shall use commercially reasonable efforts to
raise $35.0 million in proceeds from one or more financings through its issuance
of debt or, in Westfield LP’s sole and absolute discretion, equity, in order to
enable Westfield LP to make the Closing Date Payment at the Closing. For
avoidance of doubt, the Parties agree that the obligation of Westfield LP to use
commercially reasonable efforts in the immediately preceding sentence shall not
require Westfield LP to agree to issue debt other than on commercially
reasonable terms.

(c) As soon as reasonably practicable after the date hereof, Westfield LP shall,

(i) with respect to Westfield Life Sciences Fund Limited Partnership, Westfield
Life Sciences Fund II Limited Partnership and Westfield MicroCap Fund Limited
Partnership, (A) cause Westfield Partners, L.L.C. to consent to the “assignment”
(as defined in

 

- 13 -



--------------------------------------------------------------------------------

the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and
interpreted thereunder) of the investment advisory agreement between Westfield
LP and each such Westfield fund, and (B) send a written notice to the investors
in such Westfield funds informing such investors of the transactions
contemplated by this Agreement;

(ii) with respect to Westfield Life Sciences Fund (Caymans), Inc., (A) request
from such Westfield fund’s board of directors the affirmative written consent to
the “assignment” of the investment advisory agreement between Westfield LP and
such Westfield fund, and (B) send a written notice to the investors in such
Westfield fund informing such investors of the transactions contemplated by this
Agreement; provided, however, that to the extent written consent to the
“assignment” referred to in this clause (ii) is not obtained within thirty
(30) days after delivery of the notice with respect thereto, Westfield LP shall
send a second notice again informing such Westfield fund’s board of directors of
the transactions contemplated by this Agreement and again requesting the
affirmative written consent to such “assignment” of their respective advisory
agreements but stating that such consent shall be deemed to have been given
within a reasonable period of time after the date of such second notice (subject
to the board of director’s right to terminate the advisory agreement in
accordance with its terms) unless such Westfield fund’s board of directors
affirmatively objects in a written instrument delivered prior to the Closing;

(iii) with respect to any person (other than the funds described in (i) and
(ii) above and Mutual Funds as defined below)) to whom Westfield LP serves as an
investment adviser or subadviser (each, a “Separate Account Client”), (1) send a
notice informing such Separate Account Clients of the transactions contemplated
by this Agreement and requesting the affirmative written consent to the
“assignment” of their respective advisory agreements, (2) to the extent such
written consent is not received by Westfield LP from a Separate Account Client
within thirty (30) days after delivery of the notice with respect thereto, send
a second notice again informing each such Separate Account Client of the
transactions contemplated by this Agreement and again requesting affirmative
written consent to the “assignment” of their respective advisory agreements but
stating that their consent will be deemed to have been given within a reasonable
period of time after the date of such second notice (subject to their right to
terminate their advisory agreements in accordance with their respective terms)
unless the Separate Account Client affirmatively objects in a written instrument
delivered prior to the Closing.

In addition, the Parties recognize that the transactions contemplated by this
Agreement may constitute an “assignment” and, if they were to constitute an
“assignment,” result in the termination of the investment advisory/subadvisory
agreement between each registered open-end investment company (each, a “Mutual
Fund”) and Westfield LP, under the terms thereof and the Investment Company Act
of 1940, as amended (the “1940 Act”). Westfield LP shall use commercially
reasonable efforts to obtain, as soon as reasonably practicable after the date
hereof, such authorizations and approvals of the board of trustees of each
Mutual Fund (including separate approval of disinterested trustees), as may be
required by the 1940 Act (or an exemptive order with respect thereto), to obtain
a new investment advisory agreement between such Mutual Fund and Westfield LP,
effective at the Closing.

 

- 14 -



--------------------------------------------------------------------------------

The inclusion of this Section 4.1(c) and any actions taken or not taken pursuant
hereto shall not be construed to be an admission or acknowledgment by any Party
that the transactions contemplated by this Agreement constitute an “assignment”
(within the meanings of either the 1940 Act or the Advisers Act, and the rules
thereunder and the interpretations thereof).

4.2 Disclosure Generally.

(a) From time to time commencing on the date of this Agreement and until the
Closing Date (or such earlier date as this Agreement may be terminated in
accordance with Section 6.1), BPFH shall deliver to Westfield LP written notice
of any event or development that would (i) render any statement, representation
or warranty of BPFH or BPFH LLC, as the case may be, in this Agreement
inaccurate or incomplete in any respect or (ii) constitute or result in a breach
by BPFH or BFPH LLC, as the case may be, or a failure by BPFH or BPFH LLC, as
the case may be, to comply with, any agreement or covenant in this Agreement
applicable to it. No such disclosure shall be deemed to avoid or cure any such
misrepresentation or breach.

(b) From time to time commencing on the date of this Agreement and until the
Closing Date (or such earlier date as this Agreement may be terminated in
accordance with Section 6.1), Westfield LP shall deliver to BPFH written notice
of any event or development that would (i) render any statement, representation
or warranty of Westfield LP in this Agreement inaccurate or incomplete in any
respect or (ii) constitute or result in a breach by Westfield LP or a failure by
Westfield LP to comply with, any agreement or covenant in this Agreement
applicable to it. No such disclosure shall be deemed to avoid or cure any such
misrepresentation or breach.

(c) From time to time commencing on the date of this Agreement and until the
Closing Date (or such earlier date as this Agreement may be terminated in
accordance with Section 6.1), Westfield LP shall deliver to BPFH copies of any
material term sheet and any formal offer from a third party in connection with
any financing the proceeds of which could be used by Westfield LP to make any
portion of the Closing Date Payment at the Closing and, upon the reasonable
request of BPFH, will provide updates with respect to the status and terms of
any negotiations with respect to any such financing efforts.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions to Obligations of Westfield LP and WMS LLC. The obligation of
Westfield LP and WMS LLC to consummate the transactions contemplated by this
Agreement is subject to the satisfaction (or waiver by Westfield LP) of the
following conditions (in addition to Westfield LP’s right to terminate this
Agreement as provided in Section 6.1 of this Agreement):

(a) The representations and warranties of BPFH and BPFH LLC set forth in Article
II shall be true and correct as of the Closing Date as though made on and as of
the Closing Date (except (x) to the extent such representations and warranties
are specifically made as of a particular date, in which case such
representations and warranties shall be true and correct as of such date, and
(y) for changes contemplated by this Agreement).

 

- 15 -



--------------------------------------------------------------------------------

(b) Each of BPFH and BPFH LLC shall have performed or complied in all material
respects with the agreements and covenants required to be performed or complied
with by it under this Agreement on or prior to the Closing.

(c) BPFH shall have delivered to Westfield LP a certificate to the effect that
each of the conditions specified in clauses (a), (b) and (g) of this Section 5.1
is satisfied in all respects.

(d) BPFH shall have delivered (or caused to be delivered) all items required
under Section 1.4(b) to be received by Westfield LP.

(e) Westfield LP shall have received $35.0 million in proceeds from one or more
financings, whether through its issuance of debt and/or equity, in order to
enable Westfield LP to make the Closing Date Payment at the Closing.

(f) No Governmental Entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any notice, order, executive order, stay,
decree, judgment, advisory opinion or injunction (preliminary or permanent) or
statute, rule or regulation which has the effect of either (i) making illegal or
otherwise prohibiting consummation of the transactions contemplated by this
Agreement or (ii) to the effect that BPFH LLC and/or BPFH are to be treated as
“under common control” with Westfield LP for purposes of Section 414(c) of the
Code determined by substituting “50%” for “80%” for purposes of determining all
ownership thresholds under the applicable Treasury Regulations after giving
effect to the transactions contemplated by this Agreement.

(g) There shall not be instituted or pending any action or proceeding by any
Governmental Entity (i) seeking to prevent consummation of the transactions
contemplated by, or the performance by the Parties of their respective
obligations under, this Agreement or (ii) seeking to cause the transactions
contemplated by, or the performance by the Parties of their respective
obligations under, this Agreement to be rescinded following consummation.

(h) BPFH shall have delivered (or caused to be delivered) such certified
organizational documents and certificates as to the incumbency of officers
and/or managers and the adoption of authorizing resolutions as Westfield LP
shall reasonably request in connection with the Closing.

5.2 Conditions to Obligations of BPFH and BPFH LLC. The obligation of each of
BPFH and BPFH LLC to consummate the transactions contemplated by this Agreement
is subject to the satisfaction (or waiver by BPFH) of the following conditions
(in addition to BPFH’s right, as the case may be, to terminate this Agreement as
provided in Section 6.1 of this Agreement):

(a) The representations and warranties of Westfield LP and WMS LLC set forth in
Article III shall be true and correct as of the Closing Date as though made on
and as of the Closing Date (except (x) to the extent such representations and
warranties are specifically made as of a particular date, in which case such
representations and warranties shall be true and correct as of such date, and
(y) for changes contemplated by this Agreement).

 

- 16 -



--------------------------------------------------------------------------------

(b) Each of Westfield LP and WMS LLC shall have performed or complied in all
material respects with the agreements and covenants required to be performed or
complied with by it under this Agreement on or prior to the Closing Date.

(c) Each of Westfield LP and WMS LLC shall have delivered to BPFH a certificate
to the effect that each of the conditions specified in clauses (a) and (b) of
this Section 5.2 is satisfied in all respects.

(d) Each of Westfield LP and WMS LLC shall have delivered (or caused to be
delivered) all items required under Section 1.4(b) to be received by BPFH.

(e) No Governmental Entity of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any notice, order, executive order, stay,
decree, judgment, advisory opinion or injunction (preliminary or permanent) or
statute, rule or regulation which has the effect of either (i) making illegal or
otherwise prohibiting consummation of the transactions contemplated by this
Agreement or (ii) to the effect that BPFH LLC and/or BPFH are to be treated as
“under common control” with Westfield LP for purposes of Section 414(c) of the
Code determined by substituting “50%” for “80%” for purposes of determining all
ownership thresholds under the applicable Treasury Regulations after giving
effect to the transactions contemplated by this Agreement.

(f) There shall not be instituted or pending any action or proceeding by any
Governmental Entity (i) seeking to prevent consummation of the transactions
contemplated by, or the performance by the Parties of their respective
obligations under, this Agreement or (ii) seeking to cause the transactions
contemplated by, or the performance by the Parties of their respective
obligations under, this Agreement to be rescinded following consummation.

(g) Westfield LP shall have in effect with each of William A. Muggia and Matthew
Strobeck the Non-Competition, Non-Solicitation, Confidentiality and Assignment
of Inventions Agreement entered into contemporaneously with the 2008 Partnership
Agreement that is valid, binding and enforceable in accordance with its terms
against all parties to such agreements, except as enforcement thereof may be
limited by general principles of equity, whether applied in a court of law or a
court of equity, and by bankruptcy, insolvency, fraudulent transfer,
reorganization, remediation and similar laws affecting creditors’ rights and
remediation generally.

(h) Westfield LP shall have delivered (or caused to be delivered) such certified
organizational documents and certificates as to the incumbency of officers
and/or managers and the adoption of authorizing resolutions as BPFH shall
reasonably request in connection with the Closing.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE VI

TERMINATION

6.1 Termination of Agreement. The Parties may terminate this Agreement prior to
the Closing as provided below:

(a) BPFH and Westfield LP may terminate this Agreement by mutual written
consent;

(b) Either BPFH or Westfield LP may terminate this Agreement if the transactions
contemplated by this Agreement shall not have been consummated by the close of
business on December 31, 2009 (the “Outside Date”);

(c) BPFH may terminate this Agreement by giving written notice to the other
Parties if there has been a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of Westfield LP or WMS LLC set forth
in this Agreement, which breach or failure to perform (i) would cause the
conditions set forth in Section 5.2(a) or 5.2(b) not to be satisfied, and
(ii) shall not have been cured within 20 days following receipt by Westfield LP
or WMS LLC, as applicable, of written notice of such breach or failure to
perform from BPFH; or

(d) Westfield LP may terminate this Agreement by giving written notice to the
other Parties if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of BPFH or BPFH LLC
set forth in this Agreement, which breach or failure to perform (i) would cause
the conditions set forth in Section 5.1(a) or 5.1(b) not to be satisfied, and
(ii) shall not have been cured within 20 days following receipt by BPFH and BPFH
LLC of written notice of such breach or failure to perform from Westfield LP.

6.2 Effect of Termination. If a Party or the Parties terminate(s) this Agreement
pursuant to Section 6.1, all obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party under this
Agreement, provided that (a) any such termination shall not relieve any Party
from liability for any willful breach of this Agreement and (b) the provisions
of this Section 6.2, Section 7.1, and Article VIII shall remain in full force
and effect and survive any termination of this Agreement in accordance with
their terms. Notwithstanding the foregoing or anything else in this Agreement,
in the Current Partnership Agreement or otherwise, (X) if this Agreement is
terminated (i) by Westfield LP or BPFH pursuant to Section 6.1(b) and a failure
of the condition precedent to the Closing set forth in Section 5.1(e) occurred
because Westfield LP, satisfied its covenant in Section 4.1(b) and was offered
financing on commercially reasonable terms but through its actions or inactions
declined such financing or (ii) by BPFH pursuant to Section 6.1(c), then BPFH
LLC shall be entitled to retain the Advanced Closing Date Payments actually paid
by Westfield LP to BPFH LLC and such amounts shall, on a dollar-for-dollar
basis, reduce the allocations and distributions to WMS Management LLC and
correspondingly increase the allocations and distributions to BPFH LLC under the
Current Partnership Agreement in accordance with Schedule III attached hereto,
and (Y) in all other instances, if a Party or the Parties terminate(s) this
Agreement pursuant to Section 6.1, BPFH LLC shall immediately be liable to
Westfield LP for the amount of the Advanced Closing Date

 

- 18 -



--------------------------------------------------------------------------------

Payments actually paid by Westfield LP to BPFH LLC, and Westfield LP shall, in
its sole and absolute discretion, be entitled to deduct such amount as an offset
from any amounts that Westfield LP owes or is required to pay to BPFH LLC under
the Current Partnership Agreement or otherwise to the extent not otherwise paid
by BPFH LLC to Westfield LP.

ARTICLE VII

POST-CLOSING COVENANTS

7.1 Confidentiality. Each of the Parties shall hold, and shall use reasonable
efforts to cause its Affiliates, consultants and advisors to hold, in strict
confidence all records, books, contracts, instruments, documents,
correspondence, computer data and other data and information (collectively,
“Information”) concerning the other furnished to it by another Party or the
other Party’s representatives at any time prior to the Closing Date (except to
the extent that such information is or becomes generally available to the public
other than as a result of a disclosure by the receiving Party in violation of
the terms of this Section 7.1) and each Party shall not release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors, unless compelled to
disclose such Information by judicial or administrative process or, as advised
by its counsel, by other requirements of law; provided, however, that in the
case of disclosure compelled by judicial or administrative process, the
disclosing Party shall, to the extent not prohibited under Applicable Law,
notify the nondisclosing Party promptly of the request or requirement so that
the non-disclosing Party may seek an appropriate protective order or waive
compliance with the provisions of this Section 7.1.

7.2 No Amendments of Certain Agreements. During the Eight-Year Term, Westfield
LP shall not, and WMS LLC shall not and shall not permit Westfield LP to,
directly or indirectly, including in each case, as may be applicable, by means
of amendment, merger, reclassification, consolidation or otherwise amend any
term of, or release William A. Muggia or Matthew Strobeck from, his
non-competition and non-solicitation obligations under the Non-Competition,
Non-Solicitation, Confidentiality and Assignment of Inventions Agreements that
satisfied the condition in Section 5.2(g) of this Agreement.

7.3 Further Assurances. At any time and from time to time after the Closing, as
and when requested by any Party hereto, the other Party shall promptly execute
and deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as such other Party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement. In
furtherance and not in limitation of the foregoing, Westfield LP and WMS LLC
each agrees to provide the documents and information set forth on Schedule IV
attached hereto and to cooperate with BPFH in connection therewith as reasonably
requested by BPFH and its officers and directors, but in each case only to the
extent required under Applicable Law as a result of the affiliation of Westfield
LP and BPFH prior to the Closing.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Press Releases and Announcements. Other than the form of press release
attached as Exhibit C hereto, no Party shall issue (and each Party shall cause
its Affiliates not to issue) any press release or public disclosure relating to
the subject matter of this Agreement without the prior written approval of the
other Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by Applicable Law or stock market rule (in
which case the disclosing Party shall advise the other Parties and the other
Parties shall have the right and reasonable opportunity to review such press
release or announcement prior to its publication); and provided, further, that
Westfield LP may make any accurate disclosures to its clients and fund investors
and prospective clients and fund investors and to any potential investor in or
lender to Westfield LP, WMS LLC or WMS Management LLC. Further, no Party shall
seek (and each Party shall cause its Affiliates not to seek) any interpretive
guidance of, or any advisory opinion from, any Governmental Entity relating to
the subject matter of this Agreement, without the prior written approval of the
other Party; provided, however, that any Party may seek any interpretive
guidance of, or any advisory opinion from, any Governmental Entity it believes
in good faith is required to prevent violation of Applicable Law or stock market
rule (in which case the requesting Party shall advise the other Parties and the
other Parties shall have the right and reasonable opportunity to review such
request prior to its submission).

8.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns and, to the extent specified herein, their respective
Affiliates.

8.3 Survival of Representations, Warranties and Covenants. All representations
and warranties of the Parties and covenants and other agreements to be performed
at Closing contained in this Agreement shall survive the Closing Date.

8.4 Limitations. Notwithstanding any other provision of this Agreement, upon the
Closing, the Parties hereby expressly waive and forego any right to recover
consequential, indirect, punitive, exemplary or similar damages (including lost
profits, lost revenues, cost of capital or loss of business opportunity) in any
claim, arbitration, lawsuit, litigation or proceeding arising out of or
resulting from any controversy or claim arising out of or relating to this
Agreement or the transactions contemplated hereby. In no event shall any Party,
its successors or permitted assigns be entitled to claim or seek rescission of
the transactions consummated by this Agreement.

8.5 Action to be Taken by Affiliates. The Parties shall cause their respective
controlled Affiliates to comply with all of the obligations specified in this
Agreement to be performed by such Affiliates.

8.6 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and their respective
Affiliates with respect to the subject matter hereof. This Agreement supersedes
any prior understandings, agreements, or representations by or among any of the
Parties and their respective Affiliates, whether written or oral, with respect
to the subject matter hereof.

8.7 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.

 

- 20 -



--------------------------------------------------------------------------------

8.8 Counterparts, Facsimile Signatures. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument, it being understood that
all Parties need not sign the same counterpart. This Agreement may be executed
and delivered by facsimile.

8.9 Headings. The section headings, table of contents and table of defined terms
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

8.10 Notice. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered one (1) business day
after it is sent by (a) a reputable courier service guaranteeing delivery within
one (1) business day or (b) telecopy, provided electronic confirmation of
successful transmission is received by the sending Party and a confirmation copy
is sent on the same day as the telecopy transmission by reputable courier
service guaranteeing delivery within one (1) business day or by certified mail,
return receipt requested, in each case to the intended recipient as set forth
below:

 

If to BPFH or BPFH LLC:  

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, MA 02109

Attention: Timothy L. Vaill

Copy to:  

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Attention: Richard E. Floor, Esq.

If to Westfield LP or WMS LLC:  

Westfield Capital Management Company, L.P.

One Financial Center

Boston, MA 02111

Attention: William A. Muggia

Copy to:  

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Leonard A. Pierce, Esq.

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the Party for whom it is
intended. A Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

 

- 21 -



--------------------------------------------------------------------------------

8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of The Commonwealth of Massachusetts without
giving effect to any choice or conflict of law provision or rule (whether of The
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of laws of any jurisdiction other than those of The Commonwealth of
Massachusetts.

8.12 Amendments and Waivers. The Parties may amend or waive any provision of
this Agreement at any time, provided that no amendment or waiver of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by each of the Parties. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

8.13 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed. In the event such court does not exercise
the power granted to it in the prior sentence, the Parties hereto agree to
replace such invalid or unenforceable term or provisions with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

8.14 Expenses. Except as otherwise provided to the contrary in this Agreement,
all fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees
and expenses, whether or not the transactions contemplated hereby are
consummated; provided, however, that BPFH shall, irrespective of whether the
Closing occurs, pay Westfield LP’s expenses actually incurred relating to
TARP-related advice and the related structuring of the redemption transaction
contemplated by this Agreement through August 31, 2009 (including, but not
limited to, reasonable fees and expenses of Westfield LP’s counsel and
accountants). Westfield LP shall deduct the amount of such expenses as an offset
from amounts payable by the Parties, including the Closing Date Payment and/or
payments pursuant to Schedule III attached hereto or, if the Closing does not
occur, the Current Partnership Agreement. For the avoidance of doubt, the
Parties agree that WMS Management LLC shall bear all other expenses of Westfield
LP related to the transactions contemplated by this Agreement (including, but
not limited to, reasonable fees and expenses of Westfield LP’s counsel and
accountants) in accordance with Schedule III attached hereto.

 

- 22 -



--------------------------------------------------------------------------------

8.15 Specific Performance. Each Party acknowledges and agrees that the other
Parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party agrees that, except as otherwise
specifically set forth herein, the other Parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter.

8.16 Submission to Jurisdiction. Each of the Parties (a) consents to submit
itself to the personal jurisdiction of any federal court sitting in
Massachusetts in any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court, (c) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (d) agrees not to bring any action or proceeding arising out of
or relating to this Agreement or any of the transactions contemplated by this
Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Any Party may make service on another Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 8.10.
Nothing in this Section, however, shall affect the right of any Party to serve
legal process in any other manner permitted by law.

8.17 WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

8.18 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Party. Whenever the
context may require, the singular form of nouns and pronouns shall include the
plural, and vice versa. Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. All references to
“$” or “Dollars” or “US$” refer to currency of the United States of America.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms
and the singular form of nouns and pronouns shall include the plural and vice
versa and the term “person” in this Agreement shall include natural persons and
entities. The phrases “the date of

 

- 23 -



--------------------------------------------------------------------------------

this Agreement,” “the date hereof” and terms of similar import, unless the
context otherwise requires, shall be deemed to refer to the date on which this
Agreement is entered into, as set forth in the first paragraph of this
Agreement. The term “business day” means any day on which banks in Boston,
Massachusetts are required or permitted by law to open for the transaction of
banking business.

8.19 Incorporation of Exhibits, Schedule and Certificates. Schedules I through
V, Exhibits A through E and the certificates identified in Sections 5.1(c) and
5.2(c) of this Agreement are incorporated herein by reference and made a part
hereof.

[Reminder of page intentionally left blank]

 

- 24 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Redemption Agreement
on the date first written above.

 

WESTFIELD CAPITAL MANAGEMENT COMPANY, L.P. By:   WMS General Partner LLC Its:  
General Partner   By:  

/s/ William A. Muggia

  Name:  

William A. Muggia

  Title:  

Chief Executive Officer

WMS GENERAL PARTNER LLC By:  

/s/ William A. Muggia

Name:  

William A. Muggia

Title:  

Chief Executive Officer

BPFH MANAGER, L.L.C. By:   Boston Private Financial Holdings, Inc.

Its:

  Manager    

By:

 

/s/ Walter M. Pressey

 

Name:

 

Walter M. Pressey

 

Title:

 

President and Vice Chairman

BOSTON PRIVATE FINANCIAL HOLDINGS, INC. By:  

/s/ Walter M. Pressey

Name:  

Walter M. Pressey

Title:  

President and Vice Chairman